Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, 12, 18: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a power tool comprising: a housing; a brushless DC (BLDC) motor arranged within the housing, the motor including a stator having a plurality of phases and a rotor rotatably interacting with the stator; a rectifier configured to receive an alternative current from an alternating current (AC) power supply and output a rectified signal supplied to a DC power bus; an inverter circuit having a plurality of motor switches connected electrically between the DC power bus and the motor and operable to deliver electric power from the DC power bus to the motor; and a control module configured to control a switching operation of the plurality of power switches to supply electric power from the power supply to the motor, the control module being configured to control a pulse-width modulation (PWM) duty cycle of the plurality of power switches within each AC half cycle of a plurality of consecutive cycles of the AC power supply voltage waveform wherein, within each of the AC half cycles,  the control module increases the PWM duty cycle from a target duty cycle value to provide an increase level of current draw by the motor from the power supply within a first segment of the AC half cycle, and reduces the Page 2 of 12P-US-TN-16263-A PWM duty cycle from the target duty cycle value to provide a reduced level of current draw by the motor from the power supply within a second segment of the AC half cycle, wherein the first segment is located at least partially within a first half of the voltage timeline of the AC half cycle and the second segment follows the first segment and is located at least partially within a second half of the voltage timeline of the AC half cycle.
The prior art made of record in form 893 and 1449 discloses a power tool system includes a first power tool having a first power tool rated voltage, a second power tool having a second power tool rated voltage that is different from the first power tool rated voltage, and a first battery pack coupleable to the first power tool and to the second power tool.  The first battery pack is switchable between a first configuration having a first battery pack rated voltage that corresponds to the first power tool rated voltage such that the first battery pack enables operation of the first power tool, and a second configuration having a convertible battery pack rated voltage that corresponds to the second power tool rated voltage such that the battery pack enables operation of the second power tool.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846